Citation Nr: 0300156	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  01-09 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for gastroduodenal 
pathology with residuals of hemicolectomy for colon 
polyps, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






REMAND

The veteran had active duty from November 1954 to July 
1958 and from January 1959 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.

In his November 2001 VA Form 9, substantive appeal, the 
veteran requested a hearing at the Washington, DC office 
before a Member of the Board.  In a November 2002 notice, 
the RO informed the veteran of a hearing scheduled on 
March 18, 2003.  A VA Form 21-4138, Statement in Support 
of Claim, received from the veteran in December 2002, 
requested that the "venue" of the hearing be changed to 
Huntington, West Virginia, by video conference.

To ensure full compliance with due process requirements, 
the case is REMANDED to the regional office for the 
following development:

The appellant should be scheduled for a 
"Video Conference" hearing following 
the usual procedures under 38 U.S.C.A. 
§ 7107 (West 1991 & Supp. 2002) and 
38 C.F.R. § 20.704 (2002).

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).





